Citation Nr: 0829693	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  07-02 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUES

Entitlement to service connection for a claimed bilateral 
hearing loss.  

Entitlement to service connection for claimed tinnitus.  




REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs





ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The veteran had military service from November 1952 to August 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 RO rating decision.  

In his January 2007 Substantive Appeal, the veteran requested 
the opportunity to testify at a hearing held before a 
Veterans Law Judge at the RO.  In February 2008, however, the 
veteran, through his representative, withdrew his request for 
a hearing, and has not requested the opportunity to testify 
at another Board hearing since that time.  Thus, the Board 
finds that the request to testify at a hearing has been 
withdrawn.  See 38 C.F.R. § 20.704.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The currently demonstrated bilateral sensorineural 
hearing loss and tinnitus are shown as likely as not to be 
due to the exposure to acoustic trauma during the veteran 
period of active service.  




CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
bilateral sensorineural hearing loss disability is due to 
disease or injury that was incurred in service.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2007).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107 (West 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In February 2006, the RO sent the veteran a letter advising 
him that to establish entitlement to service connection on 
the merits, the evidence must show a current disability, an 
injury or disability based on military service, and a 
relationship between the claimed disabilities and military 
service.  The veteran had ample opportunity to respond prior 
to the issuance of the April 2006 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
notice of the elements required to support his claim for 
service connection and has had ample opportunity to respond.  

The February 2006 letter also advised the veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include military records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies.  

The letter also advised the veteran that VA would make 
reasonable efforts to obtain relevant records from non-
Federal agencies and entities if authorized by the veteran to 
do so.  

The February 2006 letter specifically advised the veteran, 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  
  
The Board finds that the RO's letter cited above satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
and, (3) the evidence, if any, to be provided by the 
claimant.  As explained, all three content-of-notice 
requirements have been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits. In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating decision.  However, the Board 
finds that any arguable lack of full pre-adjudication notice 
in this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  As indicated, the 
RO has given the veteran notice of what was required to 
substantiate the claim on appeal, and the veteran was 
afforded opportunity to submit such information and/or 
evidence prior to the issuance of the Statement of the Case 
(SOC) in December 2006.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted below-that needs to be obtained prior 
to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

An RO letter in March 2006 advised the veteran of the fourth 
and fifth Dingess elements (degree of disability, and 
effective date pertaining to the disability.  Accordingly, 
there is no possibility of prejudice under the notice 
requirements of Dingess in regard to the claim for service 
connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service treatment record (STR) is on file.  In 
addition to the STR, the file includes medical records from 
the VA and those non-VA medical providers that the veteran 
identified as having relevant records.  The veteran has not 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
additional records that should be obtained before the appeal 
is adjudicated by the Board.  

The veteran was afforded a VA audiological evaluation in 
November 2006, and the examiner issued an addendum opinion in 
January 2007 that specifically addressed the issue on appeal 
(i.e., a relationship between service and the claimed 
disability).  The Board has found this examination to be 
adequate as a basis to support the Board's adjudication.  

The veteran has been advised of his entitlement to a hearing 
before the RO and/or before the Board in conjunction with the 
issue on appeal.  In the veteran's Substantive Appeal, filed 
by his representative in January 2007, the veteran requested 
a hearing.  However, the veteran, by his representative, 
withdrew his request for a hearing in February 2008.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 § 
3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Also, the 
threshold for normal hearing is between 0 and 20 decibels, 
and higher threshold shows some degree of BHL.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  

Here, the veteran received a VA audiological evaluation in 
November 2006 showing auditory thresholds meeting these 
criteria, bilaterally.  The first element of service 
connection, medical evidence of a current disability, is 
accordingly satisfied.  

However, a veteran seeking service connection must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The veteran's STR include an October 1952 report of medical 
examination showing that his hearing at the time of 
enlistment was apparently normal (15/15 under the "whispered 
voice" test).  Further, the veteran's hearing at the time of 
his discharge in November 1954 was apparently normal (15/15 
under the "whispered voice" test)...  

In this case, the veteran asserts that his hearing problem 
and tinnitus are the result of his exposure to acoustic 
trauma due to firing weapons while serving in Navy.  

Service connection for hearing loss may also be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing disability for VA purposes, and a medically sound 
basis upon which to attribute the post-service findings to 
the injury in service (as opposed to intercurrent causes).   
Hensley, 5 Vet. App. 155, 159 (1993).  

The veteran notes that his military duties aboard an aircraft 
carrier included loading shells into an anti-aircraft gun and 
firing the gun.  

The veteran had a VA audiological evaluation in November 
2006.  The examiner noted the history of the veteran being 
assigned to an anti-aircraft gun mount and being close to jet 
catapults without ear protection.  Significantly, veteran 
denied any subsequent occupational or recreational noise 
exposure following service.  

The audiologist reported right ear hearing threshold acuity 
of 25 dB at 500 Hertz, 35 dB at 1000 Hertz, 45 dB at 2000 
Hertz, 70 dB at 3000 Hertz, 80 dB at 4000 Hertz.  Left ear 
hearing acuity was 25 dB at 500 Hertz, 35 dB at 1000 Hertz, 
50 dB at 2000 Hertz, 65 dB at 3000 Hertz, and 70 dB at 4000 
Hertz.  Speech recognition scores were 88 percent right ear 
and 80 percent left ear.  

The audiologist diagnosed normal-to-severe sensorineural 
hearing loss (SNHL) in the right ear and normal-to-severe 
SNHL in the left ear.  The audiologist also diagnosed 
recurrent bilateral tinnitus.  

The same VA audiologist stated in a December 2006 addendum 
opinion, based on examination of the veteran and review of 
the claims file, that it was less likely than not that the 
veteran's hearing loss and tinnitus was initiated by military 
exposure.  The audiologist noted that the veteran had normal 
hearing throughout military service as well as at the time of 
discharge.   The audiologist also made specific reference to 
the veteran's relatively recent reporting of hearing loss and 
tinnitus.  The audiologist stated that hearing loss due to 
acoustic trauma would become manifest at the time of exposure 
and would not present with a progressive onset.  

Based on a careful review of all of the evidence including 
the veteran's credible statements about his noise exposure in 
service, as well as the absence of the exposure to acoustic 
trauma thereafter, the Board finds the record to be in 
relative equipoise in showing that the current bilateral 
sensorineural hearing loss and tinnitus as likely as not are 
due to the prolonged and intense exposure to gunfire while 
serving in the Navy.  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for the bilateral sensorineural 
hearing loss and tinnitus is warranted.  



ORDER

Service connection for bilateral sensorineural hearing loss 
is granted.  

Service connection for tinnitus is granted.  



____________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


